Quezada v 2700 GC LLC (2015 NY Slip Op 00975)





Quezada v 2700 GC LLC


2015 NY Slip Op 00975


Decided on February 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2015

Acosta, J.P., Renwick, Feinman, Clark, Kapnick, JJ.


14162 303010/11

[*1] Vincenta Quezada, Plaintiff-Respondent,
v2700 GC LLC, et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered on or about April 15, 2014,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 15, 2015,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 5, 2015
CLERK